Fourth Court of Appeals
                                San Antonio, Texas
                                       July 12, 2018

                                    No. 04-16-00838-CR

                                    Avie Lee LOZANO,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 226th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016CR8489
                          Honorable Sid L. Harle, Judge Presiding


                                      ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Karen Angelini, Justice
              Marialyn Barnard, Justice
              Rebeca C. Martinez, Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice
              Irene Rios, Justice

       The court has considered the appellant’s motion for en banc reconsideration, and the
motion is DENIED.


                                                   _________________________________
                                                   Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of July, 2018.

                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court